Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please disregard office action mailed on 2/11/22 because claim 17 was not properly addressed with regard to 101 matters.  The Office apologizes for the delay.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (2106/0377866).
 	Regarding claim 1, Alexander discloses a retinal display apparatus (Fig. 2) for generating an image on the retina of an eye of a user (290), wherein the retinal display apparatus is configured to generate a plurality light beams (561, 562, 563, 564), each light beam conveying an instance of the image, and wherein the plurality light beams correspond one-to-one to a plurality of orientations of the eye of the user (par. 53).
	Regarding claim 2, Alexander discloses for each of the multiple light beams an aperture for transmitting the light beam (par. 104).

	Regarding claim 4, Alexander discloses the retinal display is configured to generate the multiple light beams by splitting a primary light beam into the multiple light beams (par. 108).
	Regarding claim 5, Alexander discloses for each of the multiple light beams a reflector (230) configured to reflect the respective light beam into a direction corresponding to one of the multiple potential orientations of the eye (par. 47 and 109).
	Regarding claim 6, Alexander discloses the reflector is a free-form reflector (note holographic combiner 230 is a free-form reflector as shown in Fig. 2).
	Regarding claim 7, Alexander discloses the reflector is semi-transparent (par. 52, 55).
	Regarding claim 8, Alexander discloses for each of the light beams a prism (par. 53), configured to compensate a rotation of the respective light beam (par. 53).
	Regarding claim 9, Alexander discloses each of the prisms has a bottom face which is coated with a reflective material (par. 128).
	Regarding claim 10, Alexander discloses one or more beam expanders (par. 47, 111).
	Regarding claim 11, Alexander discloses the multiple potential orientations of the eye define an array on the eye, in particular a hexagonal array (that is, the eyeball can be moved by the viewer in a hexagonal array of orientation, par. 135).

	 Regarding claim 14, Alexander discloses one or more optical path equalizers configured to adjust the optical paths of the multiple light beams to an optical path associated with the image (par. 76).
	Regarding claims 15-17, see similar rejections as set forth above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 17 is a computer program per se.  Computer programs are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  Thus, the computer program as claimed is not statutory.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5, and 11-14 are objected for minor informalities.  The term “multiple” in each of these claims should be changed to “plurality” in order to be consistent with the amended claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                             Art Unit 2422